Citation Nr: 0335108	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  03-02 161	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for low back injury residuals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1945 to 
August 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.


FINDINGS OF FACT

1.  An unappealed rating decision of March 1948 denied 
service connection for residuals of a back injury.

2.  An unappealed rating decision of December 1948 continued 
the denial of service connection for residuals of a back 
injury.

3.  Evidence received since the December 1948 rating decision 
is new, but it is not so significant that it must be 
considered to fairly decide the underlying claim of service 
connection.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
veteran's claim for service connection for low back injury 
residuals.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. 
§§ 3.303, 3.156 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)) has been enacted.  
The VCAA has left intact the requirement that new and 
material evidence be received in order to reopen a previously 
and finally denied claim under 38 U.S.C.A. § 5108.  This is 
required before the Board may determine whether the duty to 
assist is fulfilled and proceed to evaluate the merits of 
that claim.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f).  Notwithstanding the 
above, the Board notes that the veteran was, in fact, 
apprised of the provisions of the VCAA in June 2001 and again 
in May 2002.  The Board also notes that the veteran was 
apprised, also in June 2001 and May 2002, of the requirement 
that new and material evidence be received to reopen a claim.  

The Board also points out that in a recent decision, 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) (PVA), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as being 
inconsistent with 38 U.S.C. § 5103(b)(1), finding that the 
30-day period provided in § 3.159(b)(1) to respond to VA's 
notification, pursuant to the VCAA, of the information and 
evidence necessary to substantiate a claim is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
The Board notes that the veteran was asked to provide 
information within 60 days in one instance, and within 30 
days in another.  However, the Board also notes that in both 
communications the RO made clear to the veteran that he had, 
in fact, one year to submit evidence.  Accordingly, the Board 
finds that the veteran was not prejudiced by the requests to 
submit evidence in 30 or 60 days because he was apprised of 
the one-year period for response.

I.  Procedural History

Service connection for back injury residuals was denied in an 
unappealed rating decision of March 1948.  An unappealed 
rating decision of December 1948 continued the denial of 
service connection.  In May 2001 the veteran requested that 
his claim be reopened.  Service connection for what was then 
characterized as a low back disability was denied in a 
November 2001 rating decision because the RO determined that 
the evidence submitted was not new and material.  The veteran 
responded with a renewed request for consideration in May 
2002.  Service connection for low back disability was again 
denied in another rating decision in August 2002 because the 
RO again found that the evidence submitted was not new and 
material.  The current appeal is from these rating decisions.

II.  New and material evidence

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end.  
Barnett, supra.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in outcome" 
test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Federal Circuit in Hodge mandated that materiality be 
determined solely in accordance with the definition provided 
in 38 C.F.R. § 3.156(a).  (The Board notes that 38 C.F.R. § 
3.156(a) was amended in August 2001.  However, that amendment 
is applicable only to claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The claim in 
the instant appeal was received in May 2001; consequently, 
only the version of 38 C.F.R. § 3.156(a) in effect prior to 
August 29, 2001, governs this case.)

Under 38 C.F.R. § 3.156(a) (2001), evidence is considered 
"new" if it was not previously submitted to agency decision 
makers and if it is not merely cumulative or redundant of 
other evidence that was then of record.  See also Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); Hodge, supra.  In determining 
whether evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  Generally, service connection requires (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Caluza v. Brown, 7 Vet. App. 
498 (1995).  Service incurrence of arthritis during wartime 
service may be presumed if manifested to a compensable degree 
within one year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

As noted above, service connection for residuals of a back 
injury was denied in unappealed rating decisions of March 
1948 and December 1948.  As a result, service connection for 
low back injury residuals now claimed by the veteran may be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication in 
December 1948.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The evidence of record at the time of the December 1948 
rating decision included the veteran's service medical 
records (SMRs), a record of treatment at the VA Hospital in 
Boise, Idaho in March 1948, and the report of a March 1948 
War Department search of the veteran's records.

The SMRs noted treatment for complaints of intermittent back 
pain in June 1946.  Physical examination at that time noted 
that all motion was normal, with some pain associated with 
backward bending.  X-rays of the lumbosacral spine revealed 
no evidence of bone pathology.  The orthopedic clinic 
prescribed hot soaks and cleared the veteran to return to 
duty.  The veteran's discharge physical examination three 
months later in August 1946 revealed no musculoskeletal 
defects, but noted that the veteran had a history of injuring 
his back prior to service.  

The March 1948 VA treatment records were unrelated to this 
claim.

The report of the March 1948 War Department search of the 
veteran's records revealed nothing not already in the VA 
record.  The veteran had indicated that he had received a 
back injury prior to military service while serving in the 
Merchant Marine in 1943, but the War Department search 
yielded no evidence of medical treatment for such an injury.  

Pertinent evidence added to the record since the rating 
decision of December 1948 consists of private medical records 
for 1988 to 2002 showing treatment for low back problems, 
including surgical treatment therefor.  This evidence is new 
and is not duplicative of evidence in the record at the time 
of the December 1948 rating decision.  Nevertheless, while 
the private records show medical evidence of a current low 
back disability, the records do not address the etiology of 
that disability.  They consequently are not, either alone or 
in connection with evidence previously assembled, so 
significant that they must be considered in order to fairly 
decide the merits of the underlying claim.

The pertinent evidence added to the record also includes the 
veteran's statements that he injured his lower back in 
service and that his current low back disability is related 
to that injury.  However, as there is no indication that the 
veteran is qualified through education, training or 
experience to offer a medical opinion concerning the 
relationship between his current low back disorder and his 
period of service, the assertions of the veteran concerning 
medical causation do not constitute competent medical 
evidence with which to reopen his claim.  See Moray v. Brown, 
5 Vet. App. 211, 214 (1993).  Therefore, his statements are 
not, either alone or in connection with evidence previously 
assembled, so significant that they must be considered in 
order to fairly decide the merits of the claim. 

In sum, while the evidence is clearly new, it is not material 
to the veteran's claim of entitlement to service connection 
for low back disability and, as noted above,  the Board thus 
lacks jurisdiction to reach and adjudicate the underlying 
claim.  Barnett, supra.  Accordingly, the Board finds that 
new and material evidence has not been received, and the 
veteran's claim of entitlement to service connection for low 
back injury residuals is not reopened.  The benefit sought on 
appeal is denied.  38 C.F.R. § 3.156(a) (2001).  


ORDER

New and material evidence having not been received to reopen 
the claim of entitlement to service connection for low back 
injury residuals, the benefit sought on appeal is denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



